On Petition for Rehearing.
[Decided June 24, 1918.]
Per Curiam.
The appellant asks a rehearing in the foregoing cause, or, in the alternative, for a modification of the decree of affirmance as ordered by this court. On the main issue, after a careful consideration of the petition, the court is satisfied with the conclusion reached, and declines to enter upon a further consideration of the merits of the cause.
The decree of the lower court gave the appellant an option to submit to a judgment for the face value of the note and mortgage under consideration, or to return them for cancellation and delivery within thirty days after the date of the decree. The appellant suggests that, since this limitation has expired pending the appeal, he may be denied the right to exercise the option granted him in the decree because of the order *228of this court for affirmance without reservation of the right, and he asks, unless the intention of the court was otherwise, that he be granted a limited period after the return of the remittitur in which to exercise the option. It was not the intention of this court in directing an affirmance to deny to the appellant the benefit of the option, and to the end that there may be no question concerning it, the order of affirmance will be so far modified as to allow the appellant thirty days after the; remittitur reaches the trial court in which to exercise-any or all of the privileges granted him by the decree-of that court.
Let the remittitur go accordingly.